Citation Nr: 1514629	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-01 547	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUE

Entitlement to apportionment of the Veteran's compensation benefits on behalf of his minor children.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1986 to February 1991.  The appellant is his spouse and the primary custodian of the children resulting from their marriage.

She appealed to the Board of Veterans' Appeals (Board/BVA) from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of her claim, she testified at a videoconference hearing in October 2013 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record.

This claim requires further development before being decided on appeal, however, so the Board is REMANDING it to the Agency of Original Jurisdiction (AOJ).


REMAND

In December 2008 and April 2009 statements, the appellant asserted that the Veteran had failed to provide support for their two minor children.  In a June 2009 formal claim for apportionment, she noted that she receives $123.50 per child per month from his Social Security benefits.  In an additional claim for apportionment dated in October 2011, she indicated she no longer receives any income from him for support of herself or their children.  She even more recently explained during her October 2013 hearing before the Board that she and the Veteran had purchased a home together, although only her name is on the mortgage, and that very shortly after moving in (only about 8 days) he just up and left.  She indicated he has only occasionally visited since, so is estranged, and that she has learned he is on drugs, so "bounces around" from place to place.  She pointed out that she pays all of the bills, etc., that loans are overdue, so in arrears, and that she has to work overtime at her job at US Airways just to make ends meet.

The AOJ therefore should contact the Social Security Administration (SSA) to determine the current amount of the Veteran's Social Security disability benefits and whether the appellant is receiving an apportionment of these benefits and, if so, the amount.  Although VA records dated in January 2011 and October 2011 list the same address for the Veteran and appellant (as his spouse), so even since the purchase of their home in October 2010, in a May 2014 Report of Contact she called and explained that she was receiving his mail at her home, though he does not actually live there.  The AOJ therefore needs to also determine the Veteran's and the appellant's current living arrangements, including especially in the years since their home purchase in October 2010.

Also in October 2011, the appellant submitted a VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award, whereas the Veteran did not submit one at all after being requested to in June 2009 correspondence.  He has a 70 percent disability rating and has been entitled to a total disability rating due to individual unemployability (TDIU) effectively since March 11, 2004.  In January 2011, he submitted an employment questionnaire indicating he had not worked in that past year.  Therefore, if located, the AOJ should ask both the Veteran and appellant to provide updated financial information by completing and returning another VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award, or otherwise provide the financial information requested on this form.


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Contact SSA to ascertain the current amount of the Veteran's Social Security disability benefits and to determine whether the appellant is receiving an apportionment of these benefits and, if so, the amount.

2.  Have the appellant provide up-to-date information regarding her expenses and income, including how much in SSA benefits and any other child support benefits she has received or is receiving for their children, as a supplement to the information she already provided in October 2011 when submitting the VA Form 21-0788, Information Regarding Apportionment of Beneficiary's Award.

3.  If located, also have the Veteran provide this updated financial information, including by having him complete and return this VA Form 21-0788.

4.  Then readjudicate this claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the appellant's satisfaction, send her and her representative a Supplemental Statement of the Case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

